06/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0242



                                  No. DA 21-0242


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DYLAN MIKKEL OHL,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 15, 2022, within which to prepare, serve, and file the State’s

response brief.




CH                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 10 2022